Exhibit 10.9

 

FOURTH LOAN MODIFICATION AND EXTENSION AGREEMENT

 

THIS FOURTH LOAN MODIFICATION AND EXTENSION AGREEMENT (this “Agreement”) is made
and entered into effective as of November 15, 2010, by and among THE PRIVATE
RESIDENCES, LLC, a Delaware limited liability company, having its principal
place of business at 15601 Dallas Parkway, Suite 600, Addison, Texas 75001
(“Borrower”), BANK OF AMERICA, N.A., a national banking association, as
Administrative Agent (“Administrative Agent”) on behalf of itself and certain
other Lenders (herein so called) made a party to the Loan Agreement described
below, having an address of 901 Main Street, 20th Floor, Dallas, Texas 75202
Attention: Real Estate Loan Administration, and BEHRINGER HARVARD OPPORTUNITY
REIT I, INC., a Maryland corporation (“Payment Guarantor”), and KINGSDELL L.P.,
a Delaware limited partnership (“Kingsdell Guarantor”, together with payment
Guarantor, referred to herein as “Guarantor”).

 

PRELIMINARY STATEMENTS

 

A.            Reference is hereby made to that certain Construction Loan
Agreement dated as of November 15, 2007, executed by and among Borrower,
Lenders, and Administrative Agent (as amended, supplemented or modified from
time to time, the “Loan Agreement”), which Loan Agreement pertains to a
$58,800,000.00 construction loan (the “Loan”) from the Lenders to Borrower to
finance, in part, the construction of approximately eighty-six (86) condominium
units (the “Improvements”) located on certain real property in St. Louis County,
Missouri (the “Land”), as more particularly described on Exhibit A attached
hereto.

 

B.            The Loan is evidenced by one or more Promissory Notes issued by
Borrower in accordance with the Loan Agreement and made payable to the Lenders,
in the aggregate principal amount of the Loan (such notes, as they may hereafter
be renewed, extended, supplemented, increased or modified and in effect from
time to time, and all other notes given in substitution therefor in accordance
with the Loan Agreement, or in modification, renewal, or extension thereof, in
whole or in part, are herein collectively called the “Note”).

 

C.            In connection with the making of the Loan, Payment Guarantor
executed and delivered to Administrative Agent, on behalf of the Lenders, a
Guaranty Agreement dated as of November 15, 2007 (the “Behringer Guaranty”), and
Kingsdell Guarantor executed and delivered to Administrative Agent, on behalf of
the Lenders, a Completion Guaranty Agreement dated as of November 15, 2007 (the
“Kingsdell Guaranty”, together with the Behringer Guaranty, referred to herein
as the “Guaranty”).

 

D.            The Loan is secured, in part, by a Deed of Trust, Security
Agreement, Fixture Filing and Financing Statement dated as of November 15, 2007
(as now or hereafter amended, modified, supplemented or restated, the “Deed of
Trust”), executed by Borrower for the benefit of Administrative Agent, on behalf
of Lenders, recorded in Book 11162007, Page 0329, with the Recorder of Deeds for
City of St. Louis.

 

E.             The Loan Documents were previously amended by the Modification to
the Loan Agreement dated December 12, 2007, the Second Modification to Loan
Documents dated

 

1

--------------------------------------------------------------------------------


 

October 28, 2009, and the Third Modification to Loan Agreement dated December 3,
2009, each executed by Borrower, Administrative Agent and Guarantor.

 

F.             Guarantor, Borrower, Administrative Agent and the Lenders have
agreed to modify the Loan Documents (as defined in the Loan Agreement) in
certain respects.

 

AGREEMENTS

 

NOW THEREFORE, in consideration of the premises and the agreements contained
herein, the parties to this Agreement hereby agree as follows:

 

1.               DEFINITIONS. The Note, the Deed of Trust, and all other
documents or instruments executed in connection therewith are hereinafter
referred to, collectively, as the “Loan Documents”. Unless the context otherwise
requires or unless otherwise expressly defined herein, the terms defined in the
Loan Agreement shall have the same meanings whenever used in this Agreement.

 

2.               EXTENSION OF MATURITY DATE. Hereinafter, the term “Maturity
Date” and all other references to the maturity date of the Loan in the Note and
the other Loan Documents shall mean February 15, 2011. The unpaid principal
balance of the Loan, together with all accrued but unpaid interest thereon.
shall be due and payable on the Maturity Date, as extended hereby. Borrower
hereby renews, but does not extinguish, the Note and the liens, security
interests and assignments created and evidenced by the Deed of Trust and the
other Loan Documents, and all of the Loan Documents are hereby renewed and
modified by extending the maturity date thereof as set forth above.

 

3.               INTEREST RATE. Borrower and Lenders have agreed to a change in
the interest rate payable on the Loan, and in that regard Sections 1.7 and 1.8
of the Loan Agreement are hereby restated in their entirety to read as follows:

 

“Section 1.7  Interest Rate.

 

(a)           BRA LIBOR Daily Floating Rate. The unpaid principal balance of
this Note from day to day outstanding which is not past due, shall bear interest
at a fluctuating rate of interest per annum (the “Floating Rate”) equal to the
lesser of (i) the maximum non-usurious rate of interest allowed by applicable
law or (ii) the BBA LIBOR Daily Floating Rate plus four hundred-fifty (450)
basis points per annum. The “BBA LIBOR Daily Floating Rate” shall mean a
fluctuating rate of interest per annum equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as selected by Lender from
time to time) as determined for each Business Day at approximately 11:00 a.m.
London time two (2) London Banking Days prior to the date in question, for U.S.
Dollar deposits (for delivery on the first day of such interest period) with a
one month term, as adjusted from time to time in Administrative Agent’s sole
discretion for reserve requirements, deposit insurance assessment rates and
other regulatory costs. A “London Banking Day” is a day on which banks in London
are open for business and dealing in offshore dollars. Interest shall be
computed for the actual number of days which have elapsed, on the basis of a
360-day year.

 

2

--------------------------------------------------------------------------------


 

(b)         Alternative Rate. Administrative Agent may notify Borrower if the
BBA LIBOR Daily Floating Rate is not available for any reason, or if Lender
determines that no adequate basis exists for determining the BBA LIBOR Daily
Floating Rate, or that the Floating Rate will not adequately and fairly reflect
the cost to Lenders of funding the Loan, or that any applicable Law or
regulation or compliance therewith by Lenders prohibits or restricts or makes
impossible the charging of interest based on the BBA LIBOR Daily Floating Rate.
If Administrative Agent so notifies Borrower, then interest shall accrue and be
payable on the unpaid principal balance of this Note at a fluctuating rate of
interest equal to the lesser of (i) the maximum non-usurious rate of interest
allowed by applicable law or (ii) the Prime Rate of Administrative Agent plus
three hundred (300) basis points per annum (the “Alternate Floating Rate”), from
the date of such notification by Administrative Agent until Administrative Agent
notifies Borrower that the circumstances giving rise to such suspension no
longer exist, or until the Maturity Date (whether by acceleration, declaration,
extension or otherwise), whichever is earlier to occur. The term “Prime Rate”
means, on any day, the rate of interest per annum then most recently established
by Administrative Agent as its “prime rate.” Any such rate is a general
reference rate of interest, may not be related to any other rate, and may not be
the lowest or best rate actually charged by Administrative Agent to any customer
or a favored rate and may not correspond with future increases or decreases in
interest rates charged by other lenders or market rates in general, and
Administrative Agent may make various business or other loans at rates of
interest having no relationship to such rate. Any change in the Prime Rate shall
take effect at the opening of business on the day specified in the public
announcement of a change in Administrative Agent’s Prime Rate. If Administrative
Agent (including any subsequent holder of the Note) ceases to exist or to
establish or publish a prime rate from which the Prime Rate is then determined,
the applicable variable rate from which the Prime Rate is determined thereafter
shall be instead the prime rate reported in The Wall Street Journal (or the
average prime rate if a high and a low prime rate are therein reported), and the
Prime Rate shall change without notice with each change in such prime rate as of
the date such change is reported.

 

(c)          Past Due Rate. If any amount payable by Borrower under any Loan
Document is not paid when due (without regard to any applicable grace periods),
such amount shall thereafter bear interest at the Past Due Rate (as defined
below) to the fullest extent permitted by applicable Law. Accrued and unpaid
interest on past due amounts (including interest on past due interest) shall be
due and payable on demand, at a fluctuating rate per annum (the “Past Due Rate”)
equal to the lesser of (i) the maximum non-usurious rate of interest allowed by
applicable law or (ii) either the Floating Rate or the Alternate Floating Rate,
as applicable, plus four hundred (400) basis points.

 

Section 1.8             Prepayment. Borrower may prepay the principal balance of
this Note, in full at any time or in part from time to time, without fee,
premium or penalty, provided that: (a) Administrative Agent shall have actually
received from Borrower prior written notice of (i) Borrower’s intent to prepay,
(ii) the amount of principal which will be prepaid (the “Prepaid Principal”),
and (iii) the date on which the prepayment will be made; (b) each prepayment
shall be in the amount of $1,000 or a larger integral multiple of $1,000 (unless
the prepayment retires the outstanding balance of the Note in full); and

 

3

--------------------------------------------------------------------------------


 

(c) each prepayment shall be in the amount of 100% of the Prepaid Principal,
plus accrued unpaid interest thereon to the date of prepayment, plus any other
sums which have become due to the Lenders under the Loan Documents on or before
the date of prepayment but have not been paid.”

 

4.             NO DISTRIBUTIONS. Borrower shall not make any Distribution. As
used herein, “Distribution” means (i) with respect to any stock of any class
issued by any entity or any partnership, joint venture or other beneficial
ownership or equity interest of such entity, the retirement, redemption,
repurchase, or other acquisition for value of such stock, partnership, joint
venture or other equity interest, (ii) the declaration or payment (without
duplication) of any dividend or other distribution, whether monetary or in kind,
on or with respect to any stock, partnership, joint venture or other equity
interest of any entity, and (iii) any other payment or distribution of assets of
a similar nature or in respect of an equity investment.

 

5.             CONDITIONS PRECEDENT. As conditions precedent to the
effectiveness of this Agreement, all of the following shall have been satisfied:

 

(a)           Borrower and Guarantor shall have executed and delivered to
Administrative Agent this Agreement.

 

(b)           Borrower shall cause to be delivered to Administrative Agent at
Borrower’s expense an endorsement to the Title Insurance to show that policy
coverage has not been modified or terminated solely by virtue of this Agreement.

 

(c)           Administrative Agent shall have received and approved all
resolutions, certificates or other documents as Administrative Agent may request
relating to the formation, existence and good standing of Borrower and
Guarantor, corporate authority for the execution and validity of this Agreement,
and all other documents, instruments and agreements and any other matters
relevant hereto or thereto, all in form and substance satisfactory to
Administrative Agent.

 

6.             COSTS, EXPENSES AND FEES. Borrower shall pay upon the closing of
this Agreement to Administrative Agent, for the benefit of Lenders, a
nonrefundable commitment fee in an amount of $8,472.27. Borrower hereby agrees
to pay all reasonable attorneys’ fees and other costs and expenses incurred by
Administrative Agent in connection with the preparation, negotiation, execution
and/or recordation of this Agreement.

 

7.             RELEASE OF CLAIMS. In consideration of, among other things, the
accommodations which Administrative Agent and the Lenders have agreed to extend
for the benefit of Borrower and Guarantor pursuant to this Agreement, each of
Borrower and Guarantor hereby forever waives, releases and discharges any and
all claims (including, without limitation, cross-claims, counterclaims, rights
of setoff and recoupment), causes of action, demands, suits, costs, expenses and
damages that they now have or hereafter may have, of whatsoever nature and kind,
whether known or unknown, whether now existing or hereafter arising, whether
arising at law or in equity (collectively, the “Claims”), against Administrative
Agent, Lenders and their subsidiaries, affiliates, successors, assigns,
officers, directors, employees, agents, attorneys and other representatives
(collectively, the “Released Parties”), based in whole or in part on facts,

 

4

--------------------------------------------------------------------------------


 

whether or not known, existing on or prior to the date of this Agreement. The
acceptance by Borrower and Guarantor of the accommodations and other
consideration provided by Administrative Agent and the Lenders as set forth in
this Agreement, shall constitute a ratification, adoption and confirmation by
Borrower and Guarantor of the foregoing general release of all Claims against
each Released Party which is based in whole or in part on facts, whether or not
now known or unknown, existing on or prior to the date of receipt of any such
proceeds or other financial accommodations. Notwithstanding the foregoing or
anything else to the contrary set forth in this Agreement, Borrower and
Guarantor do not release any claims (the “Retained Claims”) arising from or
related to any attempted assignment of the interest of any Lender in the Loan in
violation of the Loan Documents. The provisions of this Section 7 shall survive
the termination of the Loan Documents.

 

8.             REPRESENTATIONS. Borrower and Guarantor each hereby severally
represents and warrants to Administrative Agent and the Lenders that (a) to the
best of such party’s knowledge, the execution and delivery of this Agreement
does not contravene, result in a breach of or constitute a default under any
deed of trust, loan agreement, indenture or other contract or agreement to which
it/he is a party or by which it or any of its properties may be bound; (b) this
Agreement constitutes the legal, valid and binding obligation of such party
enforceable in accordance with its terms, subject to the limitations of
equitable principles and bankruptcy, insolvency, debtor relief or other similar
laws affecting generally the enforcement of creditors’ rights; (c) the execution
and delivery of, and performance under this Agreement are within such party’s
power and authority without the joinder or consent of any other party and has
been duly authorized by all requisite action and are not in contravention of law
or the provisions of any organizational documents governing such party or of any
indenture, agreement or undertaking to which Borrower or Guarantor, as
applicable, is a party or by which it is bound; (d) there exists no Default or
Potential Default; and (e) as of the date of this Agreement, Borrower and its
members are in existence and good standing under the laws of their states of
formation. Borrower and Guarantor agree to indemnify and hold Administrative
Agent and the Lenders harmless against any loss, claim, damage, liability or
expense (including, without limitation, reasonable attorneys’ fees) incurred as
a result of any representation or warranty made by Borrower or Guarantor herein
proving to be untrue or inaccurate in any material respect.

 

9.             FLOOD INSURANCE. In addition to the insurance requirements
currently in the Loan Documents, if at any time any portion of any structure on
the real property described in the Deed of Trust is insurable against casualty
by flood and is located in a Special Flood Hazard Area under the Flood Disaster
Protection Act of 1973, as amended, Borrower shall obtain and maintain at
Borrower’s sole expense, a flood insurance policy on the structure and Borrower
owned contents in form and amount acceptable to Administrative Agent but in no
amount less than the amount sufficient to meet the requirements of applicable
law as such requirements may from time to time be in effect.

 

10.           RATIFICATION. The parties to this Agreement agree that the terms
and provisions of this Agreement shall modify and supersede all inconsistent
terms and provisions of the Loan Agreement and the other Loan Documents and,
except as expressly modified and superseded by this Agreement, the terms and
provisions of the Loan Agreement and the other Loan Documents are ratified and
confirmed and shall continue in full force and effect. The liens, security
interests, collateral assignments and financing statements in respect of the
Loan are

 

5

--------------------------------------------------------------------------------


 

hereby ratified and confirmed as valid, subsisting and continuing to secure the
Loan Documents. Nothing herein shall in any manner diminish, impair or
extinguish the Note or any of the other duties, liabilities and obligations of
Borrower under the Loan Documents. Borrower hereby ratifies and acknowledges
that the Loan Documents are valid, subsisting and enforceable against Borrower
and Borrower agrees and warrants to Administrative Agent and the Lenders that
there are no offsets, claims or defenses with respect to any of the duties,
liabilities and obligations of Borrower under the Loan Documents.

 

11.           CONSENT AND RATIFICATION. Guarantor hereby unconditionally and
irrevocably acknowledges and agrees that the Guaranty and Guarantor’s
obligations, covenants, agreements and duties thereunder remain in full force
and effect in accordance with its terms, notwithstanding the modifications
effected hereby. Guarantor hereby unconditionally and irrevocably ratifies,
reaffirms and confirms the Guaranty and its obligations thereunder.

 

12.           RELEASE OF USURY CLAIMS. Borrower and Guarantor each hereby
releases Administrative Agent and the Lenders and their successors and assigns,
from all claims, demands, liabilities, rights of offsets, defenses and causes of
action which Borrower and/or Guarantor may be entitled to assert (although no
such claims are known to exist) against Administrative Agent and the Lenders in
respect of the Loan, the Note and the other Loan Documents for any reason
whatsoever, including without limitation, by reason of Administrative Agent and
the Lenders’ contracting, charging or receiving for the use, forbearance or
detention of money, interest on the Loan prior to the execution of this
Agreement in excess of that permitted to be charged to Borrower or Guarantor
under applicable law. Notwithstanding the foregoing or anything else to the
contrary set forth in this Agreement, Borrower and Guarantor each reserve and
retain all Retained Claims.

 

13.           CONSENT. Guarantor hereby consents to the amendments and
modifications to the Loan Documents set forth in this Agreement.

 

14.           COUNTERPARTS. This Agreement may be executed in any number of
counterparts with the same effect as if all parties hereto had signed the same
document. All such counterparts shall be construed together and shall constitute
one instrument, but in making proof hereof it shall only be necessary to produce
one such counterpart.

 

15.           BINDING EFFECT. The terms and provisions hereof shall be binding
upon and inure to the benefit of the parties hereto, their representatives,
successors and assigns.

 

16.           HEADINGS. The Section headings in this Agreement are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement or any provision hereof.

 

17.           APPLICABLE LAW. This Agreement shall be construed in accordance
with the laws of the State of Texas and the laws of the United States applicable
to transactions in the State of Texas.

 

18.           PRIOR UNDERSTANDINGS. This Agreement sets forth the entire
understanding of the parties relating to the subject matter hereof, and
supersedes all prior understandings and agreements, written or oral.

 

6

--------------------------------------------------------------------------------


 

THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK)

 

7

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

ADMINISTRATIVE AGENT:

 

 

 

BANK OF AMERICA, N.A., a national banking association, as Administrative Agent

 

 

 

 

 

By:

/s/ Shane M. Beran

 

Name:

Shane M. Beran

 

Title:

Senior Vice President

 

 

STATE OF TEXAS

 

§

 

 

 

 

§

 

 

COUNTY OF DALLAS

 

§

 

 

 

This instrument was acknowledged before me on this 23rd day of November, 2010,
by Shane M. Beran, SVP of Bank of America, N.A., a national banking association.

 

[g94521ku03i001.jpg]

 

/s/ Brenda Cooke

 

 

Printed Name of Notary

Brenda Cooke

 

My Commission Expires:

August 11, 2012

 

 

 

 

--------------------------------------------------------------------------------


 

 

BORROWER:

 

 

 

THE PRIVATE RESIDENCES, LLC, a Delaware limited liability company

 

 

 

By:

Behringer Harvard Private Residences, Inc.,

 

 

a Delaware corporation, its authorized member

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

Name:

Gerald J. Reihsen, III

 

 

Title:

Executive Vice President - Corporate Development & Legal and Secretary

 

 

STATE OF TEXAS

 

§

 

 

 

 

§

 

 

COUNTY OF DALLAS

 

§

 

 

 

This instrument was acknowledged before me on the 24th day of November, 2010, by
Gerald J. Reihsen, III, EVP & Secretary of Behringer Harvard Private Residences,
Inc., a Delaware corporation, authorized member of The Private Residences, LLC,
a Delaware limited liability company, on behalf of said limited liability
company.

 

 

/s/ Catherine E. Mea

 

Printed Name of Notary

 

My Commission Expires:

7/26/2012

 

 

[g94521ku03i002.jpg]

 

 

--------------------------------------------------------------------------------


 

 

GUARANTOR:

 

 

 

BEHRINGER HARVARD OPPORTUNITY REIT I, INC., a Maryland corporation

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President —

 

 

Corporate Development & Legal and Assistant Secretary

 

 

 

 

 

KINGSDELL L.P., a Delaware limited partnership

 

 

 

By:

IFC, Inc., a Missouri corporation,

 

 

its general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

STATE OF TEXAS

 

§

 

 

 

 

§

 

 

COUNTY OF DALLAS

 

§

 

 

 

This instrument was acknowledged before me on this 24th day of November, 2010,
by Gerald J. Reihsen, III, Executive Vice President - Corporate Development &
Legal and Assistant Secretary of Behringer Harvard Opportunity REIT I, Inc., a
Maryland corporation, on behalf of said company corporation.

 

 

/s/ Catherine E. Mea

 

Printed Name of Notary

 

My Commission Expires:

7/26/2012

 

 

 

 

[g94521ku03i003.jpg]

 

--------------------------------------------------------------------------------


 

 

GUARANTOR:

 

 

 

BEHRINGER HARVARD OPPORTUNITY REIT I, INC., a Maryland corporation

 

 

 

By:

 

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President —

 

 

Corporate Development & Legal and Secretary

 

 

 

 

 

KINGSDELL L.P., a Delaware limited partnership

 

 

 

By:

IFC, Inc., a Missouri corporation,

 

 

its general partner

 

 

 

 

 

By:

/s/ James L. Smith

 

 

Name:

James L. Smith

 

 

Title:

President

 

 

STATE OF TEXAS

 

§

 

 

 

 

§

 

 

COUNTY OF DALLAS

 

§

 

 

 

This instrument was acknowledged before me on this           day of
            , 2010, by Gerald J. Reihsen, III, Executive Vice President -
Corporate Development & Legal and Secretary of Behringer Harvard Opportunity
REIT I, Inc., a Maryland corporation, on behalf of said company corporation.

 

 

 

 

Printed Name of Notary

 

My Commission Expires:

 

 

--------------------------------------------------------------------------------


 

STATE OF TEXAS

 

§

 

 

 

 

§

 

 

COUNTY OF DALLAS

 

§

 

 

 

This instrument was acknowledged before me on this 24 day of November, 2010, by
James L. Smith, President of IFC, Inc., a Missouri corporation, general partner
of Kingsdell L.P., a Delaware limited partnership, on behalf of said limited
partnership.

 

 

/s/ Kristin M. Gounis

 

Printed Name of Notary

[g94521ku03i004.jpg]

My Commission Expires:

August 3, 2011

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Land situated in the City of St. Louis, and State of Missouri, to wit:

 

Parcel 1 (Fee Simple):

 

Units 8, 10, 11, 12, 13, 14 and 15 of Park Plaza Master Condominium, a
Condominium in City Block 3882, according to the plat thereof recorded in Book
12082006 page 0379, including an un-divided interest in the common elements
thereto belonging, all according to and more particularly described in the
Master Declaration of Condominium Park Plaza Master Condominium dated December
1, 2006 and recorded December 8, 2006 in Book 12082006 page 0378 of the St.
Louis County Records.

 

Parcel 2 (Easement):

 

Sub-surface easement more particularly described as follows: A portion of the
public street rights-of-way known as Kingshighway Boulevard, 100 feet wide, and
Maryland Plaza, 80 feet wide, adjacent to Block 3882 of the City of St. Louis,
Missouri, lying between horizontal planes at elevation 72.35 and 82.20 above
0.00 on the St. Louis City Datum and bounded by vertical planes described as
follows: Commencing at the intersection of the Northern line of Lindell
Boulevard, 100 feet wide, with the Eastern line of Kingshighway Boulevard, 100
feet wide; thence along said Eastern line of Kingshighway Boulevard, North 6
degrees 21 minutes 40 seconds West, 233.89 feet to the point of beginning of the
herein described tract of land; thence leaving said Eastern street line, and
running South 85 degrees 17 minutes 58 seconds West, 17.01 feet to a point;
thence along a line parallel with the Eastern line of Kingshighway Boulevard,
North 6 degrees 21 minutes 40 seconds West, 202.48 feet to a point; thence North
36 degrees 10 minutes 13 seconds East, 34.20 feet to a point; thence along a
line parallel with the Southern line of Maryland Plaza, South 88 degrees 57
minutes 40 seconds East, 107.00 feet to a point; thence North 86 degrees 28
minutes 40 seconds East, 25.15 feet to a point; thence along a line parallel
with the Southern line of Maryland Plaza, South 88 degrees 57 minutes 40 seconds
East, 61.50 feet to a point; thence south 6 degrees 21 minutes 40 seconds East,
14.12 feet to a point on the Southern line of Maryland Plaza at the Northeast
corner of property conveyed to Singleton by Deed recorded in Book 4189 page 404
of the St. Louis City records; thence along the Southern line of Maryland Plaza,
North 88 degrees 57 minutes 40 seconds West, 200.00 feet to its intersection
with the Eastern line of Kingshighway Boulevard, as aforementioned; thence along
said Eastern street line, South 6 degrees 21 minutes 40 seconds East, 216.87
feet to the point of beginning.

 

Parcel 3 (Easement):

 

Easement for the purpose of vehicular and pedestrian access, ingress and egress,
according to Easement Agreement and Parking Space Lease dated July 31, 1998, by
and between W.S.

 

--------------------------------------------------------------------------------


 

Stallings Corporation, and Kingsdell L.P., recorded October 22, 1998 in Book
1444M page 1253 over the area described therein as follows:

 

A tract of land in Block 3882 of the City of St. Louis, Missouri, and described
as follows: Beginning at a point in the South line of Maryland Avenue distant
200 feet 0 inches East of the intersection of said South line with the East line
of Kingshighway Boulevard; thence Southwardly parallel with Kingshighway
Boulevard along the East line of property conveyed to Marvin E. Singleton by
deed recorded in Book 4189 page 404, 94 feet 9-1/2 inches to a point distant 94
feet 0 inches South of the South line of Maryland Avenue; thence Eastwardly
parallel with Maryland Avenue and along the North line of property conveyed to
Harvey Imbolden by deed recorded in Book 6227 page 294, 62 feet 0-3/8 inches to
a point; thence Northwardly perpendicular with Maryland Avenue, 39 feet 0 inches
to a point; thence Westwardly parallel with Maryland Avenue, 25 feet 6 inches to
a point; thence Northwardly perpendicular with Maryland Avenue, 55 feet 0 inches
to a point in the South line of Maryland Avenue, 48 feet 9 inches to the point
of beginning.

 

Parcel 4 (Easement):

 

Easements for the purpose of construction, use, maintenance, repair and
reconstruction of driveways and ingress and egress created by instrument
designated “Driveway Easement Agreements”, dated May 18, 1981 and recorded in
Book 271M page 64 on May 31, 1981 over the following described property:

 

Easement “A”:

 

A tract of land being part of Block 3882 of the City of St. Louis, Missouri, and
described as follows: Beginning at a point on the West line of York Avenue, 40
feet wide, at the Northeast corner of property conveyed to “220 Television
Inc.”, by deed recorded in Book 154M page 1091 of the St. Louis City records,
said point being distant North 7 degrees 08 minutes 40 seconds West, 215.57 feet
from the Northern line of Lindell Boulevard, 100 feet wide, as measured along
the Western line of York Avenue; thence leaving said Western street line and
running along the Northern line of “220 Television Inc.”, North 88 degrees 57
minutes 40 seconds West, 88.41 feet to a point, said point being on the direct
Southward prolongation of the Eastern wall of a Concrete Parking Garage; thence
leaving said point and running along said prolongation, North 1 degree 06
minutes 00 seconds East, 20.00 feet to a point; thence leaving said point and
running South 88 degrees 57 minutes 40 seconds East, 85.51 feet to a point on
the Western line of New York Avenue, as aforementioned; thence along said
Western street line South 7 degrees 08 minutes 40 seconds East, 20.21 feet to
the point of beginning.

 

Easement “B”:

 

A tract of land being part of Block 3882 of the City of St. Louis, Missouri, and
described as follows: Commencing at a point on the Western line of York Avenue,
40 feet wide, at the Southeast corner of property conveyed to H & M Koplar by
deed recorded in Book 207M page 206 of the St. Louis City records, said point
being distant South 7 degrees 08 minutes 40 seconds

 

--------------------------------------------------------------------------------


 

East, 94.97 feet from the Southern line of Maryland Plaza, 80 feet wide, as
measured along the Western line of York Avenue; thence along said Western street
line South 7 degrees 08 minutes 40 seconds East, 19.00 feet to the point of
beginning of the herein described tract of land; thence continuing along said
street line South 7 degrees 08 minutes 40 seconds East, 34.00 feet to a point;
thence leaving said Western street line and running North 75 degrees 38 minutes
39 seconds West, 8.51 feet and North 84 degrees 43 minutes 40 seconds West 67.74
feet to a point on the Eastern wall of a concrete parking garage; thence along
said Eastern wall North 1 degree 06 minutes 00 seconds East, 20.50 feet to a
point; thence leaving said point and running North 89 degrees 06 minutes 58
seconds East, 59.61 feet and North 70 degrees 50 minutes 17 seconds East, 12.14
feet to the point of beginning.

 

Parcel 5 (Easement):

 

Easement for the purpose of construction use, storage, maintenance, demolition,
repair and reconstruction of a basement, including access thereto, created by
instrument designated “Basement Easement Agreement”, dated May 18, 1981 and
recorded in Book 271M page 84 on May 21, 1981 over the following described
property;

 

A tract of land being part of Block 3882 of the City of St. Louis, Missouri, and
described as follows: Commencing at a point on the Northern line of Lindell
Boulevard, 100 feet wide, at the Southwest corner of property conveyed to “220
Television Inc.”, by deed recorded in Book 154M page 1091 of the St. Louis City
records; thence along the Northern line of Lindell Boulevard South 89 degrees 00
minutes 00 seconds East, 5.92 feet to a point; thence leaving said street line
and running North 1 degrees 02 minutes 17 seconds East, 24.71 feet to the point
of beginning of the herein described tract of land; thence continuing along the
last mentioned line, North 1 degree 02 minutes 17 seconds East, 86.65 feet to
its intersection with the Southern wall of a two story brick and concrete block
building; thence along the wall of said building the following bearing and
distances: North 88 degrees 53 minutes 07 seconds West, 1.20 feet; North 0
degrees 55 minutes 46 seconds East, 1.36 feet; South 88 degrees 53 minutes 07
seconds East, 1.20 feet; North 0 degrees 55 minutes 46 seconds East, 50.77 feet
and North 88 degrees 53 minutes 01 seconds West, 9.04 feet to its intersection
with the Eastern wall of a one story brick and concrete block building; thence
along the wall line of said one story and said two story buildings North 1
degree 06 minutes 59 seconds East, 24.32 feet to the Northeast corner of said
one story building; thence leaving said point and running the following bearings
and distances; South 88 degrees 52 minutes 34 seconds East, 8.51 feet; South 1
degree 06 minutes 59 seconds West, 12.67 feet; South 88 degrees 53 minutes 01
seconds East, 8.93 feet and South 1 degree 12 minutes 50 seconds West, 57.77
feet to the Northwest corner of an eight story brick building; thence along the
Western wall of said building and the following bearings and distances: South 1
degree 23 minutes 44 seconds East, 78.19 feet; South 88 degrees 36 minutes 16
seconds West, 0.27 feet and South 1 degree 23 minutes 44 seconds East, 14.46
feet to the Southwest corner thereof; thence leaving said point and running
North 89 degrees 17 minutes 57 seconds West, 11.81 feet to the point of
beginning.

 

--------------------------------------------------------------------------------


 

Parcel 6 (Easement):

 

Easements for ingress, egress, and placement of mechanical systems and storage
units, created by the Reciprocal Easement Agreement executed by and between
Chase Park Plaza Hotel, LLC and The Private Residences, LLC, dated December 1,
2006 and recorded December 8, 2006 in Book 12082006 page 0382 and re-recorded
December 13, 2006 in Book 12132006, Page 0266.

 

--------------------------------------------------------------------------------